







RECLAMATION BOND AGREEMENT


This RECLAMATION BOND AGREEMENT (“Agreement”) is entered into this 31st
day of January, 2016 by and between PNM RESOURCES, INC., a New Mexico
corporation (“PNM Resources”), WESTMORELAND COAL COMPANY, a Delaware corporation
(“Westmoreland”), SAN JUAN COAL COMPANY, a Delaware corporation (“SJCC”) and
ZURICH AMERICAN INSURANCE COMPANY, a New York corporation (“Zurich”).
PNM Resources, Westmoreland, SJCC and Zurich are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”


WHEREAS, pursuant to a Stock Purchase Agreement dated as of July 1, 2015 (the
“Stock Purchase Agreement”), Westmoreland San Juan, LLC (as assignee of
Westmoreland) has agreed to purchase the stock of SJCC and San Juan
Transportation Company from BHP Billiton New Mexico Coal, Inc.;


WHEREAS, SJCC owns and operates the San Juan Mine located near Farmington, New
Mexico (the “San Juan Mine”);


WHEREAS, Public Service Company of New Mexico, a New Mexico corporation (“PNM”),
a subsidiary of PNM Resources, Tucson Electric Power Company (“Tucson Electric”)
and certain other entities (the “Other SJGS Owners”) jointly own and operate the
San Juan Generating Station, which purchases from SJCC and uses in its operation
coal from the San Juan Mine;


WHEREAS, pursuant to an Amended and Restated Mine Reclamation and Trust Funds
Agreement dated July 31, 2015 (the “Mine Reclamation and Trust Funds
Agreement”), by and




among PNM, Tucson Electric, the Other SJGS Owners, and PNMR Development and
Management Corporation, a New Mexico corporation (collectively, the
“Participants”), each of the Participants has agreed to establish and fund an
irrevocable trust to be maintained to fund the reclamation of the San Juan Mine
site (each such trust, a “Reclamation Trust”);


WHEREAS, in connection with certain mining permits relating to the San Juan
Mine, Westmoreland and SJCC has requested that Zurich issue, effective as of the
date of closing under the Stock Purchase Agreement (the “Closing Date”), a
reclamation bond or bonds in the amount of $162,000,000 on behalf of SJCC, in
favor of the New Mexico Energy, Minerals and Natural Resources Department
(“NMEMNRD”) (collectively, the “Reclamation Bond”), in connection with SJCC’s





--------------------------------------------------------------------------------





mining permits; and


WHEREAS, the execution and delivery of this Agreement, and the performance of
certain obligations by PNM Resources hereunder, on or before the Closing Date
are conditions to Zurich’s agreement to issue the Reclamation Bond.


NOW, THEREFORE, in consideration of the agreements, representations, warranties
and conditions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1.
Issuance of the Reclamation Bond





1.
Obligations of PNM Resources





(a)PNM Resources will, prior to the Closing Date, cause Wells Fargo Bank,


N.A. (the “Issuing Bank”) to issue a $40,000,000 irrevocable standby letter of
credit for the




benefit of Zurich, with an effective date as of the Closing Date, substantially
in the form of Exhibit A attached to this Agreement (the “Initial Letter of
Credit”).


(b)Within one hundred eighty (180) days after the Closing Date, PNM Resources
will cause to be provided to Zurich (subject to Section 2.3(a)) a security
interest in all parties’ interests in and assets of the PNM Reclamation Trust
and the Tucson Electric Reclamation Trust to secure the performance of the
aggregate payment and performance obligations covered by the Reclamation Bond.
All documentation of such security interest, together with all terms,
conditions, remedies, and third-party consents, must be acceptable to Zurich in
its sole discretion, and must give Zurich the first right, effective against all
creditors and lienholders, to access and use the funds of or in such Reclamation
Trusts, subject to Section 1.2(b) below. A security interest meeting the
requirements of this Section 1.1(b) is referred to herein as an “Acceptable
Security Interest”).


(c)PNM Resources also will use reasonable commercial efforts to cause SJCC and
each of the Participants other than PNM and Tucson Electric (the “Other
Participants”) to provide to Zurich, within one hundred eighty (180) days after
the Closing Date, either (i) Acceptable Security Interests in the Reclamation
Trusts of the Other Participants or (ii) other cash collateral, letters of
credit or security arrangements in form and amount acceptable to Zurich in its
sole discretion (“Cash Collateral”).


2.
Obligations of Zurich and Limitation on Zurich’s Use of Collateral










--------------------------------------------------------------------------------





(a)If PNM Resources has caused the Initial Letter of Credit to be issued to
Zurich on or before the Closing Date as required under Section 1.1(a), Zurich
will issue the Reclamation Bond to NMEMNRD effective as of the Closing Date.




(b)Zurich may draw on any letter of credit, or realize upon collateral in any
form, solely for expenses incurred by Zurich associated with reclamation of the
San Juan Mine site and (i) resulting from Zurich’s participation in a plan
approved by PNM Resources to mitigate the risk of default leading to forfeiture
of the Reclamation Bonds or (ii) arising upon or after initiation of bond
forfeiture proceedings under Title 19.8.14.1413 NMAC by the NMENMRD. Zurich may
also draw upon any letter of credit following notice of non-renewal or
termination from the issuer, unless (i) the Reclamation Bonds have been released
or (ii) Zurich has been provided with Additional Collateral (as defined in
Section 2.3(a) below.


2.
Post-Closing Adjustments





1.If PNM Resources has complied with its obligations to provide Acceptable
Security Interests in the Reclamation Trusts of PNM and Tucson Electric, as set
forth in Section 1.1(b), and is also successful in causing SJCC and each of the
Other Participants to provide Acceptable Security Interests in the Reclamation
Trusts of the Other Participants in accordance with Section 1.1(c), within one
hundred eighty (180) days after the Closing Date, the Initial Letter of Credit
will be immediately cancelled and terminated.


2.If Acceptable Security Interests are provided by some, but not all, of the
Other Participants within one hundred eighty (180) days after the Closing Date,
the Initial Letter of Credit will be reduced by a percentage of such stated
amount equal to the quotient (expressed as a percentage) arrived at by dividing
(x) the total amount of funds held in the Reclamation Trusts of the Other
Participants that provided Acceptable Security Interests, by (y) the total
amount of funds held in the Reclamation Trusts of all of the Other Participants.
Zurich agrees in any such case that it will sign all such documents, and
otherwise take all such actions, as are reasonably




requested by PNM Resources to effect such cancellation and termination, or
reduction in amount, of the Initial Letter of Credit.


2.3




(a)In the event that PNM Resources is unable to comply with its obligations set
forth in Section 1.1(b)





--------------------------------------------------------------------------------





to provide Acceptable Security Interests in the Reclamation Trusts of PNM and
Tucson Electric within one hundred eighty (180) days after the Closing Date, PNM
Resources, Westmoreland (subject to Section 2.3(b) below) and SJCC will be
obligated, jointly and severally, to (i) cause issuing banks acceptable to
Zurich to issue to Zurich an additional irrevocable standby letter of credit or
letters of credit for the benefit of Zurich, substantially in the form of the
Initial Letter of Credit, or (ii) provide other Cash Collateral (any such
additional letter of credit or Cash Collateral, the “Additional Collateral”) in
an amount to be determined by Zurich in its sole discretion (but subject to
Section 3.1 below) and will maintain such Additional Collateral in place until
such time as Acceptable Security Interests in the Reclamation Trust of PNM and
the Reclamation Trust of Tucson Electric have been provided to Zurich as
described in Section 1.1(b).


(b)The Parties specifically acknowledge and agree that Westmoreland’s
obligations under Section 2.3(a) above are subject to Westmoreland obtaining
certain amendments to or waivers of certain provisions of its senior debt and
senior credit facilities which currently prohibit Westmoreland from performing
its obligations under Section 2.3(a). Westmoreland agrees to use commercially
reasonable efforts to obtain all such necessary amendments and waivers within
one hundred eighty (180) days after the Closing Date.


(c)PNM Resources, Westmoreland and SJCC agree and acknowledge that their
respective rights and obligations as among themselves under this Agreement or
otherwise shall not impair, delay, limit or otherwise affect Zurich’s rights
under against any or all of them or their respective obligations to Zurich, and
each of them expressly waives, as against Zurich, any defenses or claims under
this Agreement based on rights to notice of or consent to any action or failure
to act by Zurich, including without limitation any impairment of collateral or
of recourse, or any release of, or failure to maintain or take action against,
any collateral, any of the Parties, or any third party.


2.4 At any time after the expiration of one hundred eighty (180) days after the
Closing Date, assuming that PNM Resources has complied with its obligation to
provide Zurich with Acceptable Security Interests under Section 1.1(b) or PNM
Resources, Westmoreland (subject to Section 2.3(b) above) and SJCC have complied
with their obligations to provide Additional Collateral under Section 2.3, and
some or all of the Other Participants have also provided Acceptable Security
Interests for their Reclamation Trusts, the Initial Letter of Credit and the
Additional Collateral will be reduced or cancelled, as applicable, using the
methodology set forth in Section 2.2. In any such event, Zurich agrees that it
will sign all such documents, and otherwise take all such actions, as are
reasonably requested by PNM Resources to effect the applicable cancellation and
termination, or reduction in amount, of the Initial Letter of Credit and the
Additional Collateral.


3.
Other Adjustments to Collateral










--------------------------------------------------------------------------------





1.Notwithstanding anything to the contrary contained in this Agreement, the
Parties agree that the sum of (i) the face amount of the Initial Letter of
Credit, (ii) the aggregate amount




maintained in the Reclamation Trusts in which Zurich has an Acceptable Security
Interest, and


(iii) the amount of any Additional Collateral, all as they exist from time to
time (collectively, the “Collateral Value”) will not be required to exceed the
aggregate penal amount of the Reclamation Bond as it exists from time to time
(the “Bond Penal Amount”).


2.In the event that the Collateral Value exceeds the Bond Penal Amount at any
time, as a result of a reduction in the Bond Penal Amount, an increase in the
amounts held in the applicable Reclamation Trusts, or otherwise, the Collateral
Value shall be reduced until such excess Collateral Value is eliminated (i)
first, by reducing the amount of the Initial Letter of Credit, (ii) next, to the
extent required, by reducing the amount of the Additional Collateral, and
(iii) next, to the extent required, proportionately reducing the amount of
Reclamation Trust funds subject to Zurich’s security interest. Zurich agrees
that it will sign all such documents, and otherwise take all such actions, as
are reasonably requested by PNM Resources to effect any such reduction in the
Collateral Value.


3.To the extent that the Collateral Value is ever reduced under Section 3.2,
Zurich will not thereafter require it to be increased.


4.
Release of Reclamation Bond





It is agreed that the Reclamation Bond may be replaced or otherwise released at
any time by SJCC with the concurrence of the NMEMNRD. In the event that the
Reclamation Bond is replaced or otherwise released, and Zurich is fully
discharged and released from any and all liability under the Reclamation Bond
(and has been reimbursed for related losses and/or expenses previously
incurred), the Parties agree that the Initial Letter of Credit and the
Additional Collateral shall be immediately cancelled and terminated, and the
security interest in




the Reclamation Trusts shall be immediately released. Zurich agrees that it
shall execute and deliver all such documents, and otherwise take all such
actions, as are reasonably requested by PNM Resources to effect any such
cancellation and termination of the Initial Letter of Credit and the Additional
Collateral and release of such security interests.


5.
Representations and Warranties










--------------------------------------------------------------------------------





1.Each Party represents and warrants to the other Parties that:




(a)Such Party is a corporation duly organized and validly existing in good
standing under the laws of its state of incorporation, and it has the corporate
power to own its property and to carry on its business as now being conducted.


(b)Such Party has full power and authority to enter into this Agreement and to
perform its obligations under this Agreement, all of which have been duly
authorized by all proper and necessary corporate action by such Party. No
consent or approval of stockholders or consent or approval of, notice to or
filing with any governmental authority is required as a condition to the
validity or enforceability of this Agreement as to such Party.


(c)This Agreement constitutes the valid and legally binding agreement of such
Party enforceable in accordance with its terms.


(d)There are no proceedings pending or threatened before any court or
governmental or administrative agency that would reasonably be expected to
affect the validity or enforceability of this Agreement as to such Party.




2.The representations and warranties contained in this Section 5 will survive
the execution and delivery of this Agreement.


6.
Miscellaneous





1.
Publicity.    No Party will issue any press release or make any other public



statement or filing concerning this Agreement or the relationship among the
Parties without prior consultation with and prior approval of the other Party,
except for any such press release or other public statement or filing which is
required by applicable law or necessary to inform any regulatory agencies and
any statements or filings made in judicial or administrative actions.


2.
Limitation of Damages. No Party will be responsible to any other Party for any



punitive, incidental, special or consequential damages (other than consequential
damages resulting from actions by such Party which a court of competent
jurisdiction finally determines to constitute fraud or willful misconduct by
such Party), and each Party hereby irrevocably waives any right it would
otherwise have to collect any such damages.


3.
Notices. All communications, notices and disclosures required or permitted by



this Agreement will be in writing and will be deemed to have been given on the
date when delivered personally, by messenger,





--------------------------------------------------------------------------------





by overnight delivery service or otherwise, in all cases addressed to the Party
to which it is intended at its address set forth below, unless and until a Party
notifies the other Parties in writing of a change:
If to PNM Resources:


PNM Resources, Inc.
414 Silver Ave. SW, MS0905 Albuquerque, New Mexico 87102-3289 Attention:
Elisabeth Eden, Treasurer


With a copy to: PNM Resources, Inc.
414 Silver Ave. SW, MS0905
Albuquerque, New Mexico 87102-3289 Attention: General Counsel


If to Westmoreland:


Westmoreland Coal Company
9450 South Maroon Circle, Suite 200
Englewood, CO 80112 Attention: General Counsel


With a copy to:


Holland & Hart LLP 555 17th Street, #3200
Denver. CO 80202 Attention: : Amy Bowler


If to SJCC:


San Juan Coal Company P O Box 561
Waterflow, NM 87421
Attention: President and General Manager With a copy to:
9450 South Maroon Circle, Suite 200
Englewood, CO 80112 Attention: General Counsel


If to Zurich:


1400 American Lane, Tower I, 18th Floor Schaumburg, Il 60196 - 1056
Attention: General Counsel With a copy to:
Zurich North America 500 Enterprise Drive Rocky Hill, CT 06067
Attention: Commercial Surety




4.
Governing Law. (a) This Agreement and the rights and obligations of the Parties



hereunder will be governed by and construed and interpreted in accordance with
the laws of the State of New York (including





--------------------------------------------------------------------------------





Sections 5-1401 and 5-1402 of the New York General Obligation Law), but
excluding all other choice of law and conflicts of law rules.


(a)Any legal action or proceeding with respect to this Agreement may be brought
in the Supreme Court of the State of New York sitting in New York County, New
York and in the United States District Court for the Southern District of New
York, and any appellate court from any thereof, and, by execution and delivery
of this Agreement, each Party hereby irrevocably accepts for itself and with
respect to its property, generally and unconditionally, the jurisdiction of such
courts, and each Party hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court.


(b)Each Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section 6.4. Each Party hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.


5.
Modifications. No modification, amendment or waiver of any provision of this



Agreement will in any event be effective unless it is in writing and signed by
all Parties.




6.
Binding Agreement; Assignment. This Agreement will be binding on and inure



to the benefit of PNM Resources, Westmoreland, SJCC and Zurich and their
respective




successors and assigns. No Party may assign this Agreement, delegate any
obligations hereunder or assign any rights granted to it hereunder without the
prior written consent of the other Parties. Any purported assignment in
contravention of this Section 6.6 will be null and void and of no force or
effect.


7.
Expenses. Unless otherwise agreed to in writing by the Parties, each Party will



bear all of its own costs and expenses incurred in the negotiation, execution
and performance of this Agreement.


8.
Counterparts. This Agreement may be executed in any number of counterparts



and by each Party hereto in a separate counterpart, each of which when so
executed and delivered will be deemed to be an original and all of which taken
together will constitute but one and the same agreement.


9.
Headings.    The headings of the various sections of this Agreement have been






--------------------------------------------------------------------------------







inserted for the purpose of convenience only, and those headings will not be
deemed in any manner to modify, enlarge or restrict any of the provisions of
this Agreement.


10.
Further Assurances. Each Party agrees to execute such documents and take such



other action as any other Party may reasonably request to implement the terms
hereof. PNM Resources, Westmoreland and SJCC acknowledge, however, that (i) the
documentation, terms and conditions of any security interest granted to Zurich
must be acceptable to Zurich in its sole and absolute discretion in order to
constitute an Acceptable Security Interest as defined herein,
(i)the documentation, terms and conditions of any letter of credit, Cash
Collateral or Additional Collateral provided to Zurich must be acceptable to
Zurich in its sole and absolute discretion, and




(ii)in any event, Zurich’s acceptance may depend on requirements, consents, and
conditions that are not specified in this Agreement.


11.
SJCC Joinder. Simultaneously with the closing of the acquisition of SJCC under



the Stock Purchase Agreement, Westmoreland agrees to cause SJCC to execute the
signature page hereto and to become a party to this Agreeement.


12.
Entire Agreement. This Agreement (including the Exhibits hereto) constitutes the



entire agreement among PNM Resources, Westmoreland, SJCC and Zurich with respect
to the subject matter hereto.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, PNM Resources, Westmoreland, SJCC and Zurich have caused
this Agreement to be duly executed by their duly authorized officers.
PNM RESOURCES, INC.




By:     
    
Its:     




WESTMORELAND COAL COMPANY






By:     
    
Its:     




SAN JUAN COAL COMPANY




By:     
    
Its:     
    
ZURICH AMERICAN INSURANCE COMPANY




By:     


Its:     









--------------------------------------------------------------------------------





ACKNOWLEDGED:


WESTMORELAND SAN JUAN, LLC




By:     
    
Its:     






1156434:10:NASHVILLE









--------------------------------------------------------------------------------





Exhibit A






Form of Initial Letter of Credit






SEE ATTACHED



